USCA4 Appeal: 21-7659      Doc: 6         Filed: 04/18/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7659


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        REGINALD MCKINNON, a/k/a Reg, a/k/a Big Reggie,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:14-cr-00259-RBH-8)


        Submitted: April 14, 2022                                             Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Reginald McKinnon, Appellant Pro Se. Lauren L. Hummel, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7659         Doc: 6      Filed: 04/18/2022      Pg: 2 of 2




        PER CURIAM:

               Reginald McKinnon appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

        omitted). We conclude that the district court did not abuse its discretion in finding that the

        18 U.S.C. § 3553(a) factors did not warrant release. Therefore, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2